DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Marcus (US 20110125561 A1, hereinafter “Marcus”)
Main et al. (US 20080077484 A1, hereinafter “Main”)  
Barret et al. (US 6029144 A, hereinafter “Barret”)
Davenport et al. (US 20160205136 A1, hereinafter “Davenport”).

Response to Arguments
Applicant’s arguments/Remarks filed on 03/31/2021 have been fully considered and are moot in view of the new ground of rejections set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13-14, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 recites in part “wherein the modifying comprises marking an item from the list in view of the item being marked as included in the first set of data extracted from the first digital image.

	Claims 13 and 19 contain similar limitations as claim 2 rejected above and are therefore rejected on the same round as claim 2.
Claim 14 and 20 depend at least in part on claim 13 or 19 and are therefore rejected on the same ground.
The claim is rejected below as best understood by the office.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marcus (US 20110125561 A1, hereinafter “Marcus”) in view of Main et al. (US 20080077484 A1, hereinafter “Main”) and in view of Barret et al. (US 6029144 A, hereinafter “Barret”).
Regarding claims 1, 12 and 18:
Marcus teaches a computer-implemented method to modify graphical user interfaces based data extracted from electronic documents (Marcus [0007], figs 1-4, where Marcus  teaches a computer implemented method for modifying a graphical user interface based on electronic data such as a list), comprising:
capturing receiving, by a camera of a mobile computing device one or more computing devices, a first digital image of a receipt of a completed purchase the first digital image comprising a first set of data including at least one purchased item (Marcus [0004]-[0005], [0021], where Marcus disclose is receiving image of a receipt of a list from a mobile device);
applying, by the one or more computing devices, a first optical character recognition process to one or more portions of the digital image to determine a receipt type for the receipt of the completed purchase (Marcus [0033], where Marcus teaches performing an optical character recognition to determine the item or items purchased by identifying the code, items name and/or terminology used on the receipt. The codes and or item maybe associated with a particular grocery store);
determining, by the one or more computing devices, the receipt type for the receipt of the completed purchased based on matching information determined from the first optical character recognition process with information for a particular receipt issuer from a database storing information associated with receipt issuers (Marcus [0033], where Marcus discloses determine, based on the contents of a portion or the entire receipt, the receipt (such as store it belongs to) by matching using the proof processor 110 or all the items or only a subset of items . For example, the receipt may have categories of products, such as certain grocery store receipts that are categorized along the lines of produce, health and beauty aids, butcher shop, and the like and items corresponding to a [articular grocery store):
applying the character recognition and identifying information on the receipt of the completed purchased based on the application of the character recognition (Marcus [0033], where Marcus discloses not only determining the receipt type but also identifying information on the receipt using the optical character recognition.
extracting, by the one or more computing devices, the first set of data from the first digital image based on applying the optical character recognition corresponding to the determined receipt type of the completed purchase: (Marcus [0007]-[0011], [0031], [0033], [0056], where Marcus teaches extracting shopping list of purchased items including the recognized products and brands and Optical Character Recognition (OCR) maybe used);
modifying, by the one or more computing devices, a list of one or more items in view of  the first set of data extracted from the first digital image based on the determined receipt type of the completed purchase: (Marcus [0007]-[0011], [0043]-[0044], [0056]-[0057], where Marcus teaches generating a list from the captured image or the electronic data);
automatically identifying, by the one or more computing devices, at least one available offer for the at least one purchased item in view of the first set of data extracted from the first digital image based on the determined receipt type of the completed purchase (Marcus [0007]-[0011], [0056]-[0057], where Marcus teaches automatically recognize the purchased item including the recognized products or brands); and
(Marcus [0007]-[0011], [0056]-[0057], figs. 4 and 5, where Marcus teaches redeeming the available coupon or coupons selected by the user or the shopping list creator).
	Marcus further teaches upon a successful product and offer match, the redemption fund may be automatically transferred to the user and the verification system, the transmission of information and electronic payment maybe done automatically (Marcus [0006], [0044], claim 16). Furthermore, Main teaches that an offer can be automatically redeemable when a particular product is purchased (Main [0054]). 
Therefore, taking the teachings of Marcus and Main as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to automatically redeem a couple when certain condition are met, in order to allow seamless coupon or reward redemption when certain condition are met such as upon the purchase of a product.
Marcus in view of Main fails to teach plying, by the one or more computing devices, a second optical character recognition process to the digital image of the receipt of the completed purchase, the second optical character recognition process identifying information on the receipt of the completed purchase based on the determined receipt type;
However, Marcus in view of Main teaches identifying not only the receipt type but also the informations on the receipt of the completed purchase based on the optical character recognition performed (Marcus [0008]-[0009], [0027]-[0028], [0033]; Main [0018], [0030], [0064]).

Furthermore, Barret teaches a compliance-to-policy detection method and system comprising and OCR engine. The OCR engine is configured to OCR to locate the service and/or item provided, the receipt amount, credit card number used, and the data. Additionally, the OCR system 205 is designed to locate other data fields depending on the type of receipt (Barrett vol. 4 lines 54-67, col. 5 lines 28-52).
Therefore, taking the teachings of Marcus, Main and Barret as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to apply an OCR process to determine the type of receipt and apply another OCR process that depends on the type of receipt determine by the first OCR process, in order to more tailored the second OCR process to the type of receipt such that performance and/or accuracy of the second OCR can be increase while the first OCR process can be simplified.

Claims 2, 6-7, 9, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marcus (US 20110125561 A1, hereinafter “Marcus”) in view of Main et al. (US 20080077484 A1, hereinafter “Main”) in view of Barret et al. (US 6029144 A, hereinafter “Barret”), and in view of Davenport et al. (US 20160205136 A1, hereinafter “Davenport”).
Regarding claim 2:
Marcus in view of Main and in view of Barrett teaches all the limitation of this claim except wherein the modifying comprises marking an item from the list in view of the item being marked as included in the first set of data extracted from the first digital image.
However, Marcus teaches modifying the shopping list (adding or removing items) and user can modify also the shopping list (Marcus [0056]-[0057], where the list can be modified add or remove items form the list. Where adding new item mean identify or mark item that is already in the list to know that it is a new item). Furthermore,  Davenport teaches collected item that can be obtained from and image and determine if the item is already included in a list and perform a modification on the list such as mark the item as already included or check off, or strikethrough (Davenport [0093], [0118]-[0119]).
Therefore, taking the teachings of Marcus, Main, Barret and Davenport as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to allow the modification of an existing list by adding, removing, check off or strikethrough, in order to provide indication to the user so that he system can be more functional, more convenient and, or user friendly.
Regarding claim 6:
Marcus in view of Main, in view of Barret and in view of Davenport teaches further comprising:
comparing, by the one or more computing devices, one or more items on the list from the extracted second set of data to the first set of data extracted from the first digital image: and 

identifying, by one or more computing device, at least one item that is on both lists of items  and the first set of data extracted from the first set of digital image (Marcus [0056]-[0057], figs. 1-4; Davenport [0093], [0118]-[0119]).
Regarding claim 7:
Marcus in view of Main, in view of Barret and in view of Davenport teaches further comprising receiving, by the one or more computing devices, an input from a user interface to generate the list of one or more items (Marcus [0056]-[0057]; Davenport [0093], [0118]-[0119]).
Regarding claim 9:
Marcus in view of Main, in view of Barret and in view of Davenport teaches wherein the list is a shopping list of one or more items (Marcus [0056]-[0057]; Davenport [0093], [0118]-[0119]).
Regarding claim 13:
Marcus in view of Main, in view of Barret and in view of Davenport teaches wherein the modifying comprises marking an item from the list in view of the item being marked as included in the first set of data extracted from the digital image (Marcus [0029], [0056]-[0057]; Main [0003], [0029], fig. 2; Barrett vol. 4 lines 54-67, col. 5 lines 28-52; Davenport [0093], [0118]-[0119).
Regarding claim 14:
(Marcus [0029], [0056]-[0057]; Main [0003], [0029], fig. 2; Barrett vol. 4 lines 54-67, col. 5 lines 28-52; Davenport [0093], [0118]-[0119).
Regarding claim 15:
Marcus in view of Main, in view of Barret and in view of Davenport teaches wherein the computer further is to receive an input from a user interface to generate the list (Marcus [0029], [0056]-[0057]; Main [0003], [0029], fig. 2; Barrett vol. 4 lines 54-67, col. 5 lines 28-52; Davenport [0093], [0118]-[0119).
 
Regarding claim 19:
Marcus in view of Main, in view of Barret and in view of Davenport teaches wherein the modifying comprises marking an item from the list in view of the item being marked as included in the first set of data extracted from the digital image (Marcus [0029], [0056]-[0057]; Main [0003], [0029], fig. 2; Barrett vol. 4 lines 54-67, col. 5 lines 28-52; Davenport [0093], [0118]-[0119).
Regarding claim 20:
Marcus in view of Main, in view of Barret and in view of Davenport teaches wherein the system is capture, by the camera of the mobile computing device, the second digital image (Marcus [0056]-[0057]; Davenport [0093], [0118]-[0119]).
Regarding claim 21:
(Marcus [0029], [0056]-[0057]; Main [0003], [0029], fig. 2 Davenport [0093], [0118]-[0119).
Regarding claim 22:
Marcus in view of Main, in view of Barret and in view of Davenport teaches wherein the first optical character recognition process identifies one or more logos on the receipt of the completed purchase (Marcus [0029], [0056]-[0057]; Main [0003], [0029], fig. 2 Davenport [0093], [0118]-[0119).
Regarding claim 23:
Marcus in view of Main, in view of Barret and in view of Davenport teaches wherein the first optical character recognition process identifies merchant information on the receipt of the completed purchase (Marcus [0029], [0056]-[0057]; Main [0003], [0029], fig. 2 Davenport [0093], [0118]-[0119).
Regarding claim 24:
Marcus in view of Main, in view of Barret and in view of Davenport teaches wherein the first optical character recognition process identifies one or more logos and merchant information on the receipt of the completed purchase (Marcus [0029], [0056]-[0057]; Main [0003], [0029], fig. 2; Barrett vol. 4 lines 54-67, col. 5 lines 28-52; Davenport [0093], [0118]-[0119).
Regarding claim 25:
Marcus in view of Main, in view of Barret and in view of Davenport teaches wherein the information determined from the first optical character recognition process matches the information for the particular receipt issuer in the database beyond a configured confidence (Marcus [0029], [0033] [0056]-[0057]; Main [0003], [0029]; Barrett vol. 4 lines 54-67, col. 5 lines 28-52; fig. 2 Davenport [0093], [0118]-[0119).
Regarding claim 26:
Marcus in view of Main, in view of Barret and in view of Davenport teaches wherein data associated with the information for the particular receipt issuer in the database comprises an identification of the receipt type (Marcus [0029], [0033] [0056]-[0057]; Main [0003], [0029], fig. 2; Barrett vol. 4 lines 54-67, col. 5 lines 28-52 Davenport [0093], [0118]-[0119).
Regarding claim 27:
Marcus in view of Main, in view of Barret and in view of Davenport teaches wherein the second optical character recognition process is customized for analyzing the determined receipt type of the particular receipt issuer (Marcus [0029], [0033] [0056]-[0057]; Main [0003], [0029], fig. 2; Barrett vol. 4 lines 54-67, col. 5 lines 28-52; Davenport [0093], [0118]-[0119).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        June 24, 2021